Citation Nr: 0913331	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  00-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
February 1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2004 and August 2008 for 
further development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The December 1994 rating decision, which denied the claim 
of entitlement to service connection for a psychiatric 
disorder, is final.

2.  Additional evidence received since the December 1994 
rating decision is cumulative in nature, and is not by 
itself, or in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The evidence received since the final December 1994 rating 
decision, which denied the claim of entitlement to service 
connection for a psychiatric condition, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2000); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the rating decision on appeal was issued prior 
to the enactment of the VCAA.  Thus, there can be no error in 
the timing of the notice provide.  In an April 2008 letter, 
the RO provided notice to the Veteran regarding the basis for 
the prior denials of his claim. The letter further advised 
him of what information and evidence is needed to reopen his 
previously denied claim and to substantiate a claim for 
service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter also advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
Veteran's claim was readjudicated during December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, private treatment 
records, and VA treatment records and examination reports.  
Moreover, in an October 2008 correspondence, the Veteran 
indicated that he received all medical treatment at the VA 
and such medical records have been associated with the claims 
file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The provisions of 38 C.F.R. § 3.156(a) (2000) provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Board observes that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence. However, these changes 
are applicable only to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-45,629.  
Here, the Veteran's claim was filed prior to that date, and, 
as such, the old version of the law applies.

Service connection for a psychiatric disorder was denied by 
the RO in March 1990 because there was no evidence of a 
psychiatric disorder in service; in November 1993 because the 
condition cannot be awarded secondary to drug abuse as such 
constitutes willful misconduct; and in December 1994 as not 
secondary to legal medication given in service as there was 
no evidence of such during service.  

The RO most recently denied service connection for a 
psychiatric disorder in a December 1994 rating decision.  The 
Veteran was notified of the decision the same month.  He did 
not appeal.  Thus, the December 1994 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the December 1994 
decision included service treatment records, VA treatment 
records, and VA examination reports.  In this regard, service 
medical records indicate no treatment for or diagnosis of a 
psychiatric condition.  He was discharged from service for 
unsuitability due to illiteracy and being unable to 
demonstrate the aptitude for service despite making a sincere 
effort to do so.  VA treatment records from 1972 reflected 
treatment for substance abuse.  A VA examination report from 
1977 diagnosed anxiety neurosis. A 1993 VA examination report 
noted the Veteran providing a history of hallucinating and 
hearing voices in service.  The examiner diagnosed 
schizoaffective disorder, bipolar type which based on the 
history the Veteran provided may have begun in service.  The 
examiner acknowledged that not having the claims file made 
the assessment more difficult.

The pertinent evidence added to the record since the December 
1994 rating decision consists of VA medical records and 
private medical records indicating treatment for psychiatric 
problems.  

After review, the Board finds that, while evidence which was 
not previously of record has been received, such evidence is 
merely cumulative in nature as it only references current 
treatment for a psychiatric disorder.  The question of the 
existence of a current psychiatric disorder has never been in 
question on the prior denials.  The Board notes there are VA 
medical records received which indicate that the Veteran 
contends that his psychiatric condition is related to service 
and that he was hearing voices in service.  However, the 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Moreover, the Veteran's contentions, to 
include hallucinating and hearing voices in service, were 
raised in the 1993 VA examination report which was considered 
in the 1994 rating decision.  Additionally, the Board notes 
that no medical evidence has been associated with the claims 
file since that time which indicates that the Veteran had a 
psychosis within one year of discharge from active service, 
nor has a medical opinion been proffered indicating that his 
current disorder is related to service.  Therefore, the Board 
finds that new and material evidence has not been received 
and the claim for service connection for a psychiatric 
condition is not reopened.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
psychiatric condition, the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


